Peters, J.
Appeal from a judgment of the County Court of Chenango County (Dowd, J.), rendered August 7,1998, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
In full satisfaction of a seven-count indictment, defendant pleaded guilty to criminal possession of a controlled substance in the third degree and waived his right to appeal. Prior to sentencing, defendant made a motion to withdraw his plea. County Court denied the motion and sentenced defendant to the agreed upon prison term of 5 to 15 years. Defendant appeals.
Previously, we granted defense counsel’s request to be relieved of his assignment (23 AD3d 755 [2005]). New counsel was assigned to raise any issues which the record may disclose (id.). Defendant has since been deported and is unavailable to obey the mandate of the court. Accordingly, his appeal is dismissed (see People v Rosario, 26 AD3d 212 [2006]; People v Llama, 19 AD3d 170 [2005]; People v Wright, 274 AD2d 599 [2000]; People v Malbranche, 268 AD2d 488 [2000]). Were we not dismissing his appeal, we would have found defendant’s arguments to be without merit. A review of the record confirms that his plea was knowing and voluntary and nothing in the plea colloquy casts doubt upon his guilt or the effectiveness of his counsel (see People v Coss, 19 AD3d 943, 943-944 [2005], lv denied 5 NY3d 805 [2005]; People v Hodges, 13 AD3d 979, 980 [2004]).
Cardona, P.J., Mercure, Spain and Carpinello, JJ., concur. Ordered that the appeal is dismissed.